Citation Nr: 9923019	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  93-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's claim for service connection for a right 
ear hearing loss was remanded by the Board in July 1995 and 
in November 1997.  The claim is now before the Board for 
further appellate review.


FINDING OF FACT

The veteran does not have a right ear hearing loss.


CONCLUSION OF LAW

A right ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.385 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records do not reveal any evidence of a 
hearing loss.  On separation examination the veteran 
complained of a right ear hearing loss.  Audiometric 
examination was within normal limits.  On VA examination in 
December 1968 the veteran reported that he had no trouble 
hearing and no hearing loss was reported on examination of 
the ears.  Service connection was granted for residuals of a 
shell fragment wound of the right ear manifested by a scar.

On VA examination in February 1990 the veteran's hearing was 
reported to be within normal limits.
VA out-patient clinic records dated from 1989 to 1991 reveal 
that the veteran was treated for ear infections on three 
occasions.  No hearing loss was reported.  

The veteran testified at a hearing before a hearing officer 
at the RO in January 1992.  He stated that he had problems 
hearing periodically.  He related that his right ear would 
swell up and he would get lumps in the back of his ear.

VA audiometric testing in March 1997 revealed speech 
discrimination was 92 percent correct, bilaterally.  The 
examiner indicated that the veteran's hearing was within 
normal limits.  On clinical evaluation, it was noted that 
there was no evidence of any hearing loss.

On VA examination in June 1998 the veteran complained of a 
hearing loss in the right ear.  He reported that he was 
exposed to direct fire and a variety of weapons.  He stated 
that on one occasion a rocket exploded next to his head and 
tore out part of his right ear.  Audiometric testing revealed 
essentially normal hearing in both ears.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20dB
15dB
5dB
10dB
20dB
LEFT
10dB
10dB
5dB
10dB
20dB

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  Review 
of the veteran's medical records revealed that on multiple 
occasions his hearing was found to be within normal limits.  
There was no subjective hearing loss.  The diagnosis was 
normal hearing with perfect discrimination ability 
bilaterally.  The examiner noted that there was no audiologic 
evidence of any damage, current medical problem or ear 
disease secondary to the shell fragment or acoustic injury 
received in the service at the time of examination.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000, Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 1991).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).

Hearing loss disability is established by showing that the 
veteran meets the standards set forth in 38 C.F.R. § 3.385, 
outlined above.  Because discrimination on March 1997 
audiometry was less than 94 percent, the veteran's claim was 
found to be well grounded.  Since there was a discrepancy 
between the speech discrimination finding and the examiner's 
conclusion that the veteran's hearing was essentially normal, 
the case was remanded for resolution of the discrepancy.  On 
remand, repeat audiometry showed speech discrimination was 
100 percent in both ears.  Puretone threshold testing, 
likewise, produced no findings reflective of hearing loss 
disability.  The conclusion of the examiner was that the 
veteran's hearing was normal.  The preponderance of the 
evidence now shows that the veteran does not have hearing 
loss disability by VA standards.  Accordingly, service 
connection for such disability is not warranted.  See 
Degmetich, supra.  


ORDER

Service connection for right ear hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

